Exhibit 10.6

SECOND AMENDED AND RESTATED EXCHANGE AGREEMENT

SECOND AMENDED AND RESTATED EXCHANGE AGREEMENT (the “Agreement”), dated as of
February 28, 2013, among The Blackstone Group L.P., Blackstone Holdings I L.P.,
Blackstone Holdings II L.P., Blackstone Holdings III L.P., Blackstone Holdings
IV L.P., and the Blackstone Holdings Limited Partners from time to time party
hereto.

WHEREAS, the parties hereto desire to provide for the exchange of certain
Blackstone Holdings Partnership Units for Common Units, on the terms and subject
to the conditions set forth herein;

WHEREAS, the right to exchange Blackstone Holdings Partnership Units set forth
in Section 2.1(a) below, once exercised, represents a several, and not a joint
and several, obligation of the Blackstone Holdings Partnerships (on a pro
rata basis), and no Blackstone Holdings Partnership shall have any obligation or
right to acquire Blackstone Holdings Partnership Units issued by another
Blackstone Holdings Partnership;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“A Exchange” has the meaning set forth in Section 2.1(a)(i) of this Agreement.

“Agreement” has the meaning set forth in the preamble of this Agreement.

“B Exchange” has the meaning set forth in Section 2.1(a)(i)(ii) of this
Agreement.

“Blackstone Holdings I” means Blackstone Holdings I L.P., a limited partnership
formed under the laws of the State of Delaware, and any successor thereto.

“Blackstone Holdings II” means Blackstone Holdings II L.P., a limited
partnership formed under the laws of the State of Delaware, and any successor
thereto.

“Blackstone Holdings I/II General Partner” means Blackstone Holdings I/II GP
Inc., a corporation formed under the laws of the State of Delaware and the
general partner of Blackstone Holdings I and Blackstone Holdings II, and any
successor general partner thereof.

“Blackstone Holdings III” means Blackstone Holdings III L.P., a société en
commandite formed under the laws of the Province of Québec, and any successor
thereto.

“Blackstone Holdings III General Partner” means Blackstone Holdings III GP L.P.,
a limited partnership formed under the laws of the State of Delaware, and the
general partner of Blackstone Holdings III, and any successor general partner
thereof.

“Blackstone Holdings IV” means Blackstone Holdings IV L.P., a société en
commandite formed under the laws of the Province of Québec, and any successor
thereto.

“Blackstone Holdings IV General Partner” means Blackstone Holdings IV GP L.P., a
société en commandite formed under the laws of the Province of Québec and the
general partner of Blackstone Holdings IV, and any successor general partner
thereof.



--------------------------------------------------------------------------------

“Blackstone Holdings General Partners” means, collectively, Blackstone Holdings
I/II General Partner, Blackstone Holdings III General Partner and Blackstone
Holdings IV General Partner.

“Blackstone Holdings Limited Partner” means each Person that is as of the date
of this Agreement or becomes from time to time a limited partner of each of the
Blackstone Holdings Partnerships pursuant to the terms of the Blackstone
Holdings Partnership Agreements.

“Blackstone Holdings Partnership Agreements” means, collectively, the Amended
and Restated Limited Partnership Agreement of Blackstone Holdings I, the Amended
and Restated Limited Partnership Agreement of Blackstone Holdings II, the Second
Amended and Restated Limited Partnership Agreement of Blackstone Holdings III
and the Second Amended and Restated Limited Partnership Agreement of Blackstone
Holdings IV, as they may each be amended, supplemented or restated from time to
time.

“Blackstone Holdings Partnership Unit” means, collectively, one unit of
partnership interest in each of Blackstone Holdings I, Blackstone Holdings II,
Blackstone Holdings III and Blackstone Holdings IV, issued pursuant to their
respective Blackstone Holdings Partnership Agreements.

“Blackstone Holdings Partnerships” means, collectively, Blackstone Holdings I,
Blackstone Holdings II, Blackstone Holdings III and Blackstone Holdings IV.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.

“Charity” means any organization that is organized and operated for a purpose
described in Section 170(c) of the Code (determined without reference to
Section 170(c)(2)(A) of the Code) and described in Sections 2055(a) and 2522 of
the Code.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Unit” means a partnership interest in the Issuer representing a
fractional part of the partnership interests in the Issuer of all limited
partners of the Issuer having the rights and obligations specified with respect
to Common Units in the Issuer Partnership Agreement.

“Exchange Rate” means the number of Common Units for which a Blackstone Holdings
Partnership Unit is entitled to be exchanged. On the date of this Agreement, the
Exchange Rate shall be 1 for 1, which Exchange Rate shall be subject to
modification as provided in Section 2.4.

“Issuer” means The Blackstone Group L.P., a limited partnership formed under the
laws of the State of Delaware, and any successor thereto.

“Insider Trading Policy” means the Insider Trading Policy of the Issuer
applicable to the directors and executive officers of its general partner, as
such insider trading policy may be amended from time to time.

“Issuer Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Issuer dated as of June 27, 2007, as amended by
Amendment No. 1, dated as of November 3, 2009, and as such agreement of limited
partnership may be further amended, supplemented or restated from time to time.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association (including any group, organization, co-tenanacy, plan, board,
council or committee), government (including a country, state, county, or any
other governmental or political subdivision, agency or instrumentality thereof)
or other entity (or series thereof).

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Issuer.

“Quarterly Exchange Date” means, unless the Issuer cancels such Quarterly
Exchange Date pursuant to Section 2.9 hereof, the date that is the later to
occur of either: (1) the second Business Day after the date on which the Issuer
makes a public news release of its quarterly earnings for the prior Quarter,
(2) the first day each Quarter that directors and executive officers of the
Issuer’s general partner are permitted to trade under the Insider Trading



--------------------------------------------------------------------------------

Policy, or (3) such other date as the Issuer shall determine in its sole
discretion, provided with respect to clause (3) that the Issuer shall provide
the Blackstone Holdings Limited Partners with reasonable notice of such date.

“Sale Transaction” has the meaning set forth in Section 2.9 of this Agreement.

“Transfer Agent” means such bank, trust company or other Person as shall be
appointed from time to time by the Issuer pursuant to the Issuer Partnership
Agreement to act as registrar and transfer agent for the Common Units.

ARTICLE II

EXCHANGE OF BLACKSTONE HOLDINGS PARTNERSHIP UNITS

SECTION 2.1. Exchange of Blackstone Holdings Partnership Units.

(a) Subject to adjustment as provided in this Article II, to the provisions of
the Blackstone Holdings Partnership Agreements and the Issuer Partnership
Agreement and to the provisions of Section 2.2 hereof, each Blackstone Holdings
Limited Partner shall be entitled to exchange Blackstone Holdings Partnership
Units held by such Blackstone Holdings Limited Partner on any Quarterly Exchange
Date as follows; provided that any such exchange is for a minimum of the lesser
of 1,000 Blackstone Holdings Partnership Units or all of the vested Blackstone
Holdings Partnership Units held by such Blackstone Holdings Limited Partner:

(i) For the purpose of making a gratuitous transfer to any Charity, a Blackstone
Holdings Limited Partner may surrender Blackstone Holdings Partnership Units to
the Issuer in exchange for the delivery by the Issuer of a number of Common
Units equal to the product of the number of Blackstone Holdings Partnership
Units surrendered multiplied by the Exchange Rate (such exchange, an “A
Exchange”); or

(ii) A Blackstone Holdings Limited Partner may surrender Blackstone Holdings
Partnership Units to the Blackstone Holdings Partnerships in exchange for the
delivery by the Blackstone Holdings Partnerships of a number of Common Units
equal to the product of such number of Blackstone Holdings Partnership Units
surrendered multiplied by the Exchange Rate (such exchange, a “B Exchange”).

(b) On the date Blackstone Holdings Partnership Units are surrendered for
exchange, all rights of the exchanging Blackstone Holdings Limited Partner as
holder of such Blackstone Holdings Partnership Units shall cease, and such
exchanging Blackstone Holdings Limited Partner shall be treated for all purposes
as having become the Record Holder (as defined in the Issuer Partnership
Agreement) of such Common Units and shall be admitted as a Limited Partner (as
defined in the Issuer Partnership Agreement) of the Issuer in accordance and
upon compliance with Section 10.2 of the Issuer Partnership Agreement.

(c) For the avoidance of doubt, any exchange of Blackstone Holdings Partnership
Units shall be subject to the provisions of the Blackstone Holdings Partnership
Agreements, including without limitation the provisions of Sections 8.01, 8.03
and 8.04.

SECTION 2.2. Exchange Procedures. (a) A Blackstone Holdings Limited Partner may
exercise the right to exchange Blackstone Holdings Partnership Units set forth
in Section 2.1(a) above by providing a written notice of exchange at least sixty
(60) days prior to the applicable Quarterly Exchange Date to: (i) in the case of
an A Exchange, the Issuer substantially in the form of Exhibit A hereto, and
(ii) in the case of a B Exchange, each of the Blackstone Holdings General
Partners substantially in the form of Exhibit B hereto, duly executed by such
holder or such holder’s duly authorized attorney in respect of the Blackstone
Holdings Partnership Units to be exchanged, in each case delivered during normal
business hours at the principal executive offices of the Issuer or the
Blackstone Holdings General Partners, as applicable.

(b) As promptly as practicable following the surrender for exchange of
Blackstone Holdings Partnership Units in the manner provided in this Article II,
the Issuer, in the case of an A Exchange, or the Blackstone Holdings
Partnerships, in the case of a B Exchange, shall deliver or cause to be
delivered at the principal executive offices of the Issuer or at the office of
the Transfer Agent the number of Common Units issuable upon such exchange,
issued in the name of such exchanging Blackstone Holdings Limited Partner.



--------------------------------------------------------------------------------

(c) The Issuer, in the case of an A Exchange, or the Blackstone Holdings
Partnerships, in the case of a B Exchange, may adopt reasonable procedures for
the implementation of the exchange provisions set forth in this Article II,
including, without limitation, procedures for the giving of notice of an
election for exchange.

SECTION 2.3. Blackout Periods and Ownership Restrictions.

(a) Notwithstanding anything to the contrary, a Blackstone Holdings Limited
Partner shall not be entitled to exchange Blackstone Holdings Partnership Units,
and the Issuer and the Blackstone Holdings Partnerships shall have the right to
refuse to honor any request for exchange of Blackstone Holdings Partnership
Units, (i) at any time or during any period if the Issuer or the Blackstone
Holdings Partnerships shall determine, based on the advice of counsel (which may
be inside counsel), that there may be material non-public information that may
affect the trading price per Common Unit at such time or during such period,
(ii) if such exchange would be prohibited under applicable law or regulation, or
(iii) unless the general partner of the Issuer provides its prior written
consent, in the case of a Category 1 Limited Partner, Category 2 Limited
Partner, Category 3 Limited Partner, Category 4 Limited Partner, or Category 5
Limited Partner (in each case as defined in the Blackstone Holdings Partnership
Agreements), if such Blackstone Holdings Limited Partner, at the time of such
request for exchange, is, for U.S. federal income tax purposes, a partner of the
Issuer.

SECTION 2.4. Splits, Distributions and Reclassifications.

(a) The Exchange Rate shall be adjusted accordingly if there is: (1) any
subdivision (by split, distribution, reclassification, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of the Blackstone Holdings Partnership Units that is not
accompanied by an identical subdivision or combination of the Common Units; or
(2) any subdivision (by split, distribution, reclassification, recapitalization
or otherwise) or combination (by reverse split, reclassification,
recapitalization or otherwise) of the Common Units that is not accompanied by an
identical subdivision or combination of the Blackstone Holdings Partnership
Units. In the event of a reclassification or other similar transaction as a
result of which the Common Units are converted into another security, then a
Blackstone Holdings Limited Partner shall be entitled to receive upon exchange
the amount of such security that such Blackstone Holdings Limited Partner would
have received if such exchange had occurred immediately prior to the effective
date of such reclassification or other similar transaction. Except as may be
required in the immediately preceding sentence, no adjustments in respect of
distributions shall be made upon the exchange of any Blackstone Holdings
Partnership Unit.

SECTION 2.5. Common Units to be Issued.

(a) The Issuer covenants that if any Common Units require registration with or
approval of any governmental authority under any U.S. federal or state law
before such Common Units may be issued upon exchange pursuant to this Article
II, the Issuer shall use commercially reasonable efforts to cause such Common
Units to be duly registered or approved, as the case may be. The Issuer shall
use commercially reasonable efforts to list the Common Units required to be
delivered upon exchange prior to such delivery upon each national securities
exchange or inter-dealer quotation system upon which the outstanding Common
Units may be listed or traded at the time of such delivery. Nothing contained
herein shall be construed to preclude the Issuer or the Blackstone Holdings
Partnership from satisfying their obligations in respect of the exchange of the
Blackstone Holdings Partnership Units by delivery of Common Units which are held
in the treasury of the Issuer or the Blackstone Holdings Partnership or any of
their subsidiaries.

SECTION 2.6. Taxes.

(a) The delivery of Common Units upon exchange of Blackstone Holdings
Partnership Units shall be made without charge to the Blackstone Holdings
Limited Partners for any stamp or other similar tax in respect of such issuance.

SECTION 2.7. Restrictions.

(a) The provisions of Sections 8.02, 8.03 (other than paragraphs (a), (b) and
(d)), 8.04 and 8.06 of the Blackstone Holdings Partnership Agreements shall
apply, mutatis mutandis, to any Common Units issued upon exchange of Blackstone
Holdings Partnership Units; and the provisions of paragraphs (b) and (d) of
Section 8.03 of the Blackstone Holdings Partnership Agreements shall permit
Transfers of Common Units issued upon exchange of



--------------------------------------------------------------------------------

Blackstone Holdings Partnership Units to the same extent as Exchange
Transactions (as defined in the Blackstone Holdings Partnership Agreements) with
respect to Blackstone Holdings Partnership Units may be permitted under such
provisions. In each case, the provisions of Sections 8.03 and 8.04 of the
Blackstone Holdings Partnership Agreements shall apply in the aggregate to
Blackstone Holdings Partnership Units and Common Units received in exchange for
Blackstone Holdings Partnership Units held by each Blackstone Holdings Limited
Partner or Limited Partner (as defined in the Issuer Partnership Agreement) of
the Issuer.

SECTION 2.8. Disposition of Common Units Issued.

(a) A Blackstone Holdings Limited Partner requesting an exchange under this
Agreement covenants to use reasonable best efforts to sell or otherwise dispose
of any Common Units received in such an exchange within ten (10) days of the
receipt thereof or any other specified period as the general partner of the
Issuer determines to be in the best interests of the Issuer, and that no other
Common Units will be acquired or held by such Blackstone Holdings Limited
Partner during such period. Any Blackstone Holdings Limited Partner holding any
Common Units on the last day of such period shall cause all such Common Units to
be transferred immediately to a partnership, trust or other entity (other than
an entity disregarded as an entity separate from its parent for United States
federal income tax purposes).

SECTION 2.9. Subsequent Offerings.

(a) The Issuer may from time to time provide the opportunity for Blackstone
Holdings Limited Partners to sell their Blackstone Holdings Partnership Units to
the Issuer, the Blackstone Holdings Partnerships or any of their subsidiaries (a
“Sale Transaction”); provided that no Sale Transaction shall occur unless the
Issuer cancels the nearest Quarterly Exchange Date scheduled to occur in the
same fiscal year of the Issuer as such Sale Transaction. A Blackstone Limited
Partner selling Blackstone Holdings Partnership Units in connection with a Sale
Transaction must provide notice to Issuer at least thirty (30) days prior to the
cash settlement of such Sale Transaction in respect of the Blackstone Holdings
Partnership Units to be sold, in each case delivered during normal business
hours at the principal executive offices of the Issuer. For the avoidance of
doubt, the total aggregate number of Quarterly Exchange Dates and Sale
Transactions occurring during any fiscal year of the Issuer shall not exceed
four (4).

ARTICLE III

GENERAL PROVISIONS

SECTION 3.1. Amendment. (a) The provisions of this Agreement may be amended by
the affirmative vote or written consent of: (i) in the case of matters relating
solely to A Exchanges, the Issuer and each of the Blackstone Holdings
Partnerships and, after a Change of Control (as such term as defined in the
Blackstone Holdings Partnership Agreements), the holders of at least a majority
of the Vested Percentage Interests (as such term as defined in the Blackstone
Holdings Partnership Agreements) of the holders of Blackstone Holdings
Partnership Units (excluding Blackstone Holdings Partnership Units held by the
Issuer and the Blackstone Holdings General Partners), and (ii) for all other
matters, each of the Blackstone Holdings Partnerships and, after a Change of
Control (as such term as defined in the Blackstone Holdings Partnership
Agreements), the holders of at least a majority of the Vested Percentage
Interests (as such term as defined in the Blackstone Holdings Partnership
Agreements) of the Blackstone Holdings Partnership Units (excluding Blackstone
Holdings Partnership Units held by the Issuer and the Blackstone Holdings
General Partners).

(b) Each Blackstone Holdings Limited Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or written consent of less than all of the
Blackstone Holdings Limited Partners, such action may be so taken upon the
concurrence of less than all of the Blackstone Holdings Limited Partners and
each Blackstone Holdings Limited Partner shall be bound by the results of such
action.

SECTION 3.2. Addresses and Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following



--------------------------------------------------------------------------------

addresses (or at such other address for a party as shall be as specified in a
notice given in accordance with this Section 3.2):

(a) If to the Issuer, to:

345 Park Avenue

New York, New York 10154

Attention: Chief Legal Officer

Fax: (212) 583-5660

Electronic Mail: john.finley@blackstone.com

(b) If to Blackstone Holdings I L.P., Blackstone Holdings II L.P., Blackstone
Holdings III L.P. or Blackstone Holdings IV L.P., to:

345 Park Avenue

New York, New York, 10154

Attention: Chief Legal Officer

Fax: (212) 583-5660

Electronic Mail: john.finley@blackstone.com

(c) If to any Blackstone Holdings Limited Partner, to:

c/o The Blackstone Group L.P.

345 Park Avenue New York,

New York 10154

Attention: Chief Legal Officer

Fax: (212) 583-5660

Electronic Mail: john.finley@blackstone.com

SECTION 3.3. Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

SECTION 3.4. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

SECTION 3.5. Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

SECTION 3.6. Integration. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

SECTION 3.7. Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

SECTION 3.8. Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on



--------------------------------------------------------------------------------

the selection of an arbitrator within thirty (30) days of the receipt of the
request for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language. Performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), in the case of matters
relating to an A Exchange, the Issuer may bring, and in the case of matters
relating to a B Exchange, the Blackstone Holdings Partnerships may cause any
Blackstone Holdings Partnership to bring, on behalf of the Issuer or such
Blackstone Holdings Partnership or on behalf of one or more Blackstone Holdings
Limited Partners, an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this paragraph (b), each
Blackstone Holdings Limited Partner (i) expressly consents to the application of
paragraph (c) of this Section 3.8 to any such action or proceeding, (ii) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (iii) irrevocably appoints the Issuer, in the
case of matters relating to an A Exchange, or the Blackstone Holdings
Partnerships, in the case of matters relating to a B Exchange, as such
Blackstone Holdings Limited Partner’s agents for service of process in
connection with any such action or proceeding and agrees that service of process
upon such agent, who shall promptly advise such Blackstone Holdings Limited
Partner of any such service of process, shall be deemed in every respect
effective service of process upon the Blackstone Holdings Limited Partner in any
such action or proceeding.

(c) (i) EACH BLACKSTONE HOLDINGS LIMITED PARTNER HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
3.8, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 3.8
and such parties agree not to plead or claim the same.

(d) Notwithstanding any provision of this Agreement to the contrary, this
Section 3.8 shall be construed to the maximum extent possible to comply with the
laws of the State of Delaware, including the Delaware Uniform Arbitration Act
(10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If, nevertheless,
it shall be determined by a court of competent jurisdiction that any provision
or wording of this Section 3.8, including any rules of the International Chamber
of Commerce, shall be invalid or unenforceable under the Delaware Arbitration
Act, or other applicable law, such invalidity shall not invalidate all of this
Section 3.8. In that case, this Section 3.8 shall be construed so as to limit
any term or provision so as to make it valid or enforceable within the
requirements of the Delaware Arbitration Act or other applicable law, and, in
the event such term or provision cannot be so limited, this Section 3.8 shall be
construed to omit such invalid or unenforceable provision.

SECTION 3.9. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 3.9.

SECTION 3.10. Tax Treatment. To the extent this Agreement imposes obligations
upon a particular Blackstone Holdings Partnership or a Blackstone Holdings
General Partner, this Agreement shall be treated as part of the relevant
Blackstone Holdings Partnership Agreement as described in Section 761(c) of the
Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury
Regulations. As required by the Code and the Treasury Regulations, the parties
shall report any B Exchange consummated hereunder as a taxable sale of
Blackstone Holdings Partnership Units by a Blackstone Holdings Limited Partner
to Blackstone Holdings I/II General Partner,



--------------------------------------------------------------------------------

Blackstone Holdings III General Partner or Blackstone Holdings IV General
Partner, as the case may be, and no party shall take a contrary position on any
income tax return, amendment thereof or communication with a taxing authority.

SECTION 3.11. Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

THE BLACKSTONE GROUP L.P.
By: Blackstone Group Management L.L.C., its general partner By:  

/s/ John G. Finley

  Name: John G. Finley   Title: Chief Legal Officer BLACKSTONE HOLDINGS I L.P.
By:   Blackstone Holdings I/II GP Inc., its general partner By:  

/s/ John G. Finley

  Name: John G. Finley   Title: Chief Legal Officer BLACKSTONE HOLDINGS II L.P.
By:   Blackstone Holdings I/II GP Inc., its general partner By:  

/s/ John G. Finley

  Name: John G. Finley   Title: Chief Legal Officer BLACKSTONE HOLDINGS III L.P.
By:   Blackstone Holdings III GP L.P., its general partner By:   Blackstone
Holdings III GP Management L.L.C., its general partner By:  

/s/ John G. Finley

  Name: John G. Finley   Title: Chief Legal Officer BLACKSTONE HOLDINGS IV L.P.
By:   Blackstone Holdings IV GP L.P., its general partner By:  
Blackstone Holdings IV GP Management (Delaware) L.P., its general partner By:  
Blackstone Holdings IV GP Management L.L.C., its general partner By:  

/s/ John G. Finley

  Name: John G. Finley   Title: Chief Legal Officer

[Amended and Restated Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

NOTICE OF A EXCHANGE

The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: Chief Legal Officer

Fax: (212) 583-5660

Electronic Mail: john.finley@blackstone.com

Reference is hereby made to the Amended and Restated Exchange Agreement, dated
as of November 2, 2010 (the “Exchange Agreement”), among The Blackstone Group
L.P., Blackstone Holdings I L.P., Blackstone Holdings II L.P., Blackstone
Holdings III L.P., Blackstone Holdings IV L.P., and the Blackstone Holdings
Limited Partners from time to time party thereto, as amended from time to time.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Exchange Agreement.

The undersigned Blackstone Holdings Limited Partner desires to exchange the
number of Blackstone Holdings Partnership Units set forth below in the form of
exchange selected below to be issued in its name as set forth below.

Legal Name of Blackstone Holdings Limited
Partner:                                      
                                         
                                                   

Address:                                                                
                                         
                                         
                                                         

Number of Blackstone Holdings Partnership Units to be
exchanged:                                      
                                                                    

The undersigned (1) hereby represents that the Blackstone Holdings Partnership
Units set forth above are owned by the undersigned, (2) hereby exchanges such
Blackstone Holdings Partnership Units for Common Units as set forth in the
Exchange Agreement, (3) hereby irrevocably constitutes and appoints any officer
of the Blackstone Holdings Partnerships, the Blackstone Holdings General
Partners, the Issuer or Blackstone Group Management L.L.C. as its attorney, with
full power of substitution, to exchange said Blackstone Holdings Partnership
Units on the books of the Blackstone Holdings Partnerships for Common Units on
the books of the Issuer, with full power of substitution in the premises.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

   

 

Name:

   

 

Dated:  

 



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

NOTICE OF B EXCHANGE

Blackstone Holdings I L.P.

Blackstone Holdings II L.P.

Blackstone Holdings III L.P.

Blackstone Holdings IV L.P.

345 Park Avenue

New York, New York, 10154

Attention: Chief Legal Officer

Fax: (212) 583-5660

Electronic Mail: john.finley@blackstone.com

Reference is hereby made to the Amended and Restated Exchange Agreement, dated
as of November 2, 2010 (the “Exchange Agreement”), among The Blackstone Group
L.P., Blackstone Holdings I L.P., Blackstone Holdings II L.P., Blackstone
Holdings III L.P., Blackstone Holdings IV L.P., and the Blackstone Holdings
Limited Partners from time to time party thereto, as amended from time to time.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Exchange Agreement.

The undersigned Blackstone Holdings Limited Partner desires to exchange the
number of Blackstone Holdings Partnership Units set forth below in the form of
exchange selected below to be issued in its name as set forth below.

Legal Name of Blackstone Holdings Limited
Partner:                                      
                                         
                                                   

Address:                                                                
                                         
                                         
                                                         

Number of Blackstone Holdings Partnership Units to be exchanged:
                                        
                                                                 

The undersigned (1) hereby represents that the Blackstone Holdings Partnership
Units set forth above are owned by the undersigned, (2) hereby exchanges such
Blackstone Holdings Partnership Units for Common Units as set forth in the
Exchange Agreement, (3) hereby irrevocably constitutes and appoints any officer
of the Blackstone Holdings Partnerships, the Blackstone Holdings General
Partners, the Issuer or Blackstone Group Management L.L.C. as its attorney, with
full power of substitution, to exchange said Blackstone Holdings Partnership
Units on the books of the Blackstone Holdings Partnerships for Common Units on
the books of the Issuer, with full power of substitution in the premises.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

   

 

Name:

   

 

Dated:  

 